

117 S762 IS: Expanding Access to Lending Options Act
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 762IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Scott of South Carolina (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide the National Credit Union Administration Board flexibility to increase Federal credit union loan maturities, and for other purposes. 1.Short titleThis Act may be cited as the Expanding Access to Lending Options Act.2.Powers of Federal credit unionsSection 107(5) of the Federal Credit Union Act (12 U.S.C. 1757(5)) is amended—(1)in the matter preceding subparagraph (A), by inserting or up to a term of 20 years as the Board may allow, in regulations after 15 years; and(2)in subparagraph (A)(i), by striking or will be the principal residence of a credit union member, and which is.